
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1477
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2010
			Mr. Kildee submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for the designation of
		  May as Ehlers-Danlos Syndrome Awareness Month to increase the knowledge of this
		  little-known, potentially fatal, genetic disease.
	
	
		Whereas Ehlers-Danlos Syndrome represents multiple genetic
			 disorders involving mutations in connective tissue that are characterized by
			 looseness, instability, and dislocation of the joints and fragile skin that
			 easily bruises and scars;
		Whereas there are 6 major types of Ehlers-Danlos Syndrome
			 that are characterized by distinctive features, with vascular Ehlers-Danlos
			 Syndrome being the most severe;
		Whereas it is estimated that the prevalence of all types
			 of the syndrome affect up to 1 in 5,000 people worldwide;
		Whereas a network of Ehlers-Danlos Syndrome support groups
			 can help connect those managing life with the disease as well as better inform
			 the health care community and the public;
		Whereas early and accurate diagnosis can provide the
			 opportunity to create lifesaving medical plans and ensure the quality of life;
		Whereas there is currently no treatment for Ehlers-Danlos
			 Syndrome and no known cure;
		Whereas further medical research and awareness bring hope
			 for treatment and a cure; and
		Whereas the month of May would be an appropriate month to
			 designate as Ehlers-Danlos Syndrome Awareness Month: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)supports the
			 designation of Ehlers-Danlos Syndrome Awareness Month;
			(2)honors those bravely suffering from
			 Ehlers-Danlos Syndrome; and
			(3)encourages scientific research and funding
			 to find a cure for Ehlers-Danlos Syndrome.
			
